MUTUALFIRST FINANCIAL, INC. ARTICLES OF RESTATEMENT OF ARTICLES OF INCORPORATION MutualFirst Financial, Inc., a corporation organized and existing under and by virtue of the General Corporation Law of the State of Maryland, and having its principal office and registered agent as c/o The Corporation Trust Incorporated, 300 East Lombard Street, Baltimore, Maryland 21202, DOES HEREBY CERTIFY AS FOLLOWS: FIRST:That said corporation desires to restate its Articles of Incorporation as currently in effect. SECOND:That the Articles of Incorporation of said corporation was originally filed by the State Department of Assessments and Taxation on the 15th day of September 1999. THIRD:That at a meeting of the board of directors of said corporation, resolutions were adopted setting forth a proposed restatement of the Articles of Incorporation of said corporation, declaring said restatement to be advisable and adopted as the act of said corporation. FOURTH:That saidrestatement was approved by a majority of the entire board of directors of said corporation. FIFTH:That the provisions set forth in these Articles of Restatement constitute all of the provisions of the Articles of Incorporation of said corporation currently in effect. SIXTH:That the Articles of Incorporation of said corporation are not amended by these Articles of Restatement. SEVENTH:That the provisions of the Articles of Incorporation of said corporation which are now in effect, stated in accordance with the provisions of Section 2-608 of Corporations and Associations Article of the Annotated Code of Maryland, are as follows: ARTICLE 1.Name.The name of the corporation is MutualFirst Financial, Inc. (herein the ACorporation@). ARTICLE 2.Principal Office.The address of the principal office of the Corporation in the State of Maryland is c/o The Corporation Trust Incorporated, 300 East Lombard Street, Baltimore, Maryland 21202. ARTICLE 3.Purpose.The purpose of the Corporation is to engage in any lawful act or activity for which the corporation may be organized under the General Corporation Law of the State of Maryland (the AMGCL@). ARTICLE 4.Resident Agent.The name and address of the registered agent of the
